Citation Nr: 1401936	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1984 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to TDIU.  This appeal is under the jurisdiction of the RO in Detroit, Michigan. 

In December 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA medical examinations.  The action specified in the December 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran is unable to find or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to TDIU based on his service-connected disabilities.  

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  See 38 C.F.R. § 4.16(a) (2013).  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  Id.   If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability.  Id.  

Here, the Veteran's service-connected disabilities produce a combined rating of 90 percent.  Accordingly, the Veteran meets the criteria for schedular consideration of TDIU.  See id.  

To be granted, a claim of entitlement to a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  See 38 C.F.R. § 4.16(a).  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his non-service connected disabilities and advancing age in arriving at a conclusion.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In its December 2011 Remand, the Board instructed the RO to provide the Veteran VA examinations of all his service-connected disabilities, as well as with a Social and Industrial Survey for the purpose of ascertaining the impact of his service-connected disabilities on his employability.  

In November 2012, a VA examiner opined that the Veteran's service-connected disabilities would preclude physical labor, but not sedentary employment.  The examiner appears to have based her conclusion on the fact that the Veteran's disabilities are mainly physical in nature, as well as the fact that the Veteran has maintained employment as an aide to a disabled individual and attends monthly meetings of his church's Board of Education.  

However, the Board notes that the Veteran's current employment yields less than the appropriate poverty rate and can hardly be considered substantially gainful employment, and monthly attendance at a local meeting is hardly synonymous with the rigors of daily employment.  The record reflects that the Veteran's only other employment after separation from service was working at a local home building project, but the Veteran was let go after one day, allegedly because he was too slow and was unable to lift heavy materials.  Additional attempts to find work have been unsuccessful.  See Social Work and Industrial Survey (January 27, 2012).

Furthermore, because of the Veteran's service-connected carpal tunnel syndrome, he has been instructed to avoid repetitive tasks such as gripping or typing.  See VA Peripheral Nerve Examination (January 23, 2012).  Thus, the Veteran is not a good fit for the many sedentary jobs that require the regular use of a computer.  Finally, the Veteran's service-connected migraines are noted on his most recent examination to cause frequent prostrating and prolonged attacks of migraine headache pain.  See VA Headaches Examination (January 23, 2012).  

The Veteran has no formal education beyond a high school diploma and his many serious physical disabilities prevent him from pursuing many of the opportunities available to persons with this level of education, as they are often labor intensive.  The Veteran is further limited by his carpal tunnel syndrome, which restricts his ability to perform repetitive actions such as typing.  Having weighed all the evidence, the Board finds that the November 2012 medical examiner did not adequately consider the extent to which the Veteran's service-connected disabilities would restrict his ability to find and maintain substantially gainful employment in light of the Veteran's credible lay statements and the findings on the most recent examinations of the Veteran's service connected disabilities.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability or disabilities have rendered him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Accordingly, the Veteran is afforded the benefit of the doubt and TDIU is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


